Citation Nr: 1024807	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  06-33 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD), as secondary to service-connected back strain and 
degenerative disc disease of the lumbar spine.

2.  Entitlement to an increased rating for service-connected back 
strain and degenerative disc disease of the lumbar spine, 
currently rated as 20 percent disabling.  

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	American Red Cross




WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2006 and September 2007 a rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Veteran submitted additional evidence to the Board in June 
2010.  He has waived RO consideration of this evidence.  See 
Statement dated June 14, 2010, from the Veteran's representative.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's GERD was caused by medications taken for his 
service-connected low back disability.

2.  The Veteran's back strain and degenerative disc disease of 
the lumbar spine does not cause forward flexion of the 
thoracolumbar spine to be limited to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine; nor does 
it result in incapacitating episodes of having a total duration 
of at least four weeks but less than six weeks during the past 12 
months; nor does it cause neurological impairment.  

CONCLUSIONS OF LAW

1.  GERD is proximately due to or the result of service-connected 
back strain and degenerative disc disease of the lumbar spine.  
38 U.S.C.A. §§ 1101, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.310(a) (2009

2.  The criteria for a rating in excess of 20 percent for back 
strain and degenerative disc disease of the lumbar spine are not 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1, 4.25, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The claim for service connection for GERD is being granted.  As 
such, any deficiencies with regard to VCAA as to that claim are 
harmless and nonprejudicial.  With respect to the claim for an 
increased rating for the Veteran's low back disability, he has 
received all essential notice, has had a meaningful opportunity 
to participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  See 
Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO 
letter dated in March 2006 informed the Veteran of all three 
elements required by 38 C.F.R. § 3.159(b), as stated above.  An 
additional letter was sent to the Veteran in July 2008.

Regarding the duty to assist, the RO has obtained the Veteran's 
service and VA treatment records, Social Security Administration 
(SSA) records, and provided him with a VA examination in March 
2006.  The VA examination is adequate as the claims file was 
reviewed, the examiner reviewed the pertinent history, examined 
the Veteran provided findings in sufficient detail, and provided 
rationale.  See Steff v. Nicholson, 21 Vet. App. 120, 124 (2007).  
There is no evidence of record indicating that the Veteran has 
received private treatment for his back condition, and 
accordingly, no such records could be obtained.  The duty to 
assist has therefore been satisfied and there is no reasonable 
possibility that any further assistance to the Veteran by VA 
would be capable of substantiating his claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.


Secondary Service Connection for GERD

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service 
connection generally requires competent evidence of a causal 
relationship between the service-connected disability and the 
nonservice-connected disease or injury.  Jones (Wayne L.) v. 
Brown, 7 Vet. App. 134 (1994).  There must be medical evidence of 
a current disability; evidence of a service-connected disability; 
and medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
7 (1995).

With regard to the matter of establishing service connection for 
a disability on a secondary basis, the Court has held that there 
must be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by or 
aggravated by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  Additionally, when 
aggravation of a nonservice-connected disability is proximately 
due to or the result of a service connected condition, such 
disability shall be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted above, 
addressed the subject of the granting of service connection for 
the aggravation of a nonservice-connected condition by a service-
connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the regulation 
provides that:

Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will 
be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline 
level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before 
the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 
C.F.R. Part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level. 

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b) 
(2009)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen decision, 
the regulatory amendment effectively resulted in a change in the 
law.  The overall intention of the amendment to 38 C.F.R. 
§ 3.310(b) was to implement the Allen decision, however, the 
amended 38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements that must be satisfied before 
aggravation may be conceded and service connection granted.  In 
addressing the imposition of this new evidentiary requirement, 
the regulatory comments cite to 38 U.S.C. § 501 as the supporting 
authority, and not Allen.  See 71 Fed. Reg. 52,744-45 (Sept. 7, 
2006).

A review of the regulatory comments make clear that, ultimately, 
it is the Veteran's responsibility to support his or her claim by 
providing evidence of the baseline level of severity, and that it 
is not enough merely that an examiner concludes that there is 
"aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a veteran before aggravation may be 
conceded, and these restrictions appear to have no basis in the 
Allen decision itself.  

In this case, the Veteran's claim was filed after the effective 
date of the revised regulation (October 10, 2006).  As such, the 
Board finds that new version of the regulation should be applied.  
However, as set forth below, the Board finds that GERD is 
proximately due to or the result of service-connected low back 
disabilities; thus aggravation need not be considered.  

In order to establish service connection for a claimed disability 
on a secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and (3) 
competent evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin.  

A review of the pertinent medical records shows that GERD was 
diagnosed on a March 2006 VA examination.  In January 2007, 
correspondence was received from the Veteran in which he asserted 
that the medications that he takes for his service-connected 
lumbar spine disability caused the GERD.  

In March 2008, the Veteran was afforded a VA esophagus and hiatal 
hernia examination.  The examiner was requested to determine if 
the Veteran's GERD was due to his low back medications.  The 
claims file was reviewed.  The Veteran related that his gastric 
reflux had been present for 4 years.  He related that his gastric 
symptoms were relieved with Omeprazole which he took twice daily.  
The examiner referred to various testing which had been 
performed, including an upper endoscopy in May 2004; biopsies; 
and another upper endoscopy performed in August 2007, which 
yielded findings of gastritis.  The examiner also reviewed the 
Veteran's fluctuating weight history.  With regard to his back, 
it was noted that the Veteran was currently on a non-steroidal 
medication, Etodolac, another medication, Propoxyphene; and a 
muscle relaxant, Cyclobenzaprine.  The examiner provided the 
opinion that Etodolac "can cause esophageal reflux."  The 
examiner also indicated that the Veteran's "cigarette smoking is 
also a factor."  The examiner stated that it was not possible to 
state the specific cause without resorting to speculation.  The 
examiner advised; however, if the GERD is secondary to the 
Etodolac, the GERD "should resolve" with removal of the 
medication.  Subsequent VA records show the continued use of 
Etodolac as well as the continued diagnosis of GERD.

Initially, the Board must assess the competence of the Veteran to 
report the onset of his GERD, as well as his credibility.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr and 
Washington, the Court noted that a veteran is competent to 
testify to factual matters of which he had first-hand knowledge 
and, citing its earlier decision in Layno v. Brown, 6 Vet. App. 
465, 467-69 (1994), held that lay testimony is competent if it is 
limited to matters that the witness has actually observed and is 
within the realm of the personal knowledge of the witness; see 
also 38 C.F.R. § 3.159(a)(2) (2009).

The Veteran has credibly reported the onset of his GERD and the 
diagnosis thereof is consistent with his statements.  The Veteran 
is competent to assert as to both the initial occurrence and 
continuity of symptomatology associated with the GERD.  Layno, 38 
C.F.R. § 3.159(a)(2).  See e.g., Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  The lack of corroboration does not, by 
itself render lay evidence incredible.  Buchanan v. Nicholson, 
451 F.3d at 1337 (Board must first "determine whether lay 
evidence is credible in and of itself, i.e., because of possible 
bias, conflicting statements, etc.").

However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. at 469; see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person 
competent to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494- 95 (lay person may provide 
eyewitness account of medical symptoms).

The Federal Circuit further stated in Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  Once evidence is determined to be competent, the Board 
must determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

The Board finds the Veteran's statements credible that he began 
having problems with GERD after he was placed on his lumbar spine 
medication.  However, although the Veteran is competent in 
certain situations to provide a diagnosis of a simple condition 
such as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Thus, a VA medical examination was conducted and a VA medical 
opinion was obtained, as noted above.  The VA examiner provided a 
somewhat equivocal opinion, indicating that Etodolac can cause 
esophageal reflux, but that the Veteran's cigarette smoking is 
also a factor.  The Board notes; however, that in stating that 
the cigarette smoking is also a factor, the examiner essentially 
indicated that the previously cited Etodolac was also in fact a 
factor.  

Taking into consideration the VA examiner's opinion in 
conjunction with the Veteran's credible report of the onset of 
gastric symptoms, the evidence tends to support the claim.  As 
such, the Board finds that the Veteran should be afforded the 
benefit of the doubt as required by law and VA regulations.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service 
connection for GERD as secondary to the service-connected low 
back disability is warranted.




Lumbar Spine Rating

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower 
rating will be assigned.  Id.

Although the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994). The United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.
 
In December 2005, correspondence was received from the Veteran in 
which he claimed that his low back disability had worsened and he 
was having extreme pain.  He related that it was almost 
impossible to walk without assistance and he was unable to do 
normal everyday activities such as standing, sitting, stooping, 
lifting, getting in and out of a chair, getting in and out of a 
bathtub, and driving his car for long distances.  In addition, he 
indicated that he had to terminate his employment.  He submitted 
evidence from the SSA which indicated that he was disabled due to 
hypertensive vascular disease, intervertebral disc syndrome, and 
degenerative joint disease.  

VA chiropractic records dated in December 2005 showed that 
dorsolumbar flexion at 45 degrees caused an increase in 
discomfort.  The Veteran could flex to about 60 degrees with some 
relief, but felt a tightening in the paralumbar musculature.  He 
had a painful arc with discomfort reported when attempting to 
return to neutral.  The Veteran also had discomfort going into 
extension at about 10 to 20 degrees.  With left lateral bending 
there was movement of the thoracolumbar junction but very little 
movement in the lumbar spine.  Right lateral bending had 
essentially the same findings.  The Veteran had diffuse 
tenderness throughout the lumbar spine.  Straight leg raising was 
within normal limits with tightening of the hamstrings.  Manual 
muscle testing of the lower extremities was 5/5 in all groups 
with full effort.  Deep tendon reflexes were 2+ and symmetrical.  
No neurologic deficits were noted.  

In March 2006, the Veteran was afforded a VA spine examination.  
At that time, he reported that he had low back pain which had 
worsened.  He related that the pain was rated at 6 out of 10 with 
flare-ups being 8 out of 10 on a scale from 1 to 10 with 10 being 
worse.  He indicated that flare-ups occurred twice per week with 
provocation by prolonged walking or standing.  The pain last 
about an hour.  He also had stiffness and weakness, but there was 
no swelling.  In addition, the pain occasionally radiated down to 
leg.  The pain was sharp and shooting with constant dull and 
aching pain in the low back.  

Physical examination revealed that the Veteran was able to 
ambulate without assistive devices.  His walking and standing 
balance were good.  He was able to dress without difficulty.  He 
stood erect with no scoliosis or pelvic tilt.  The flexibility of 
the thoracolumbar region measured for active/passive range of 
motion was as follows: anterior flexion 0-60 degrees; extension 
0-20 degrees; lateral bending to the right 0-20 degrees and to 
the left 0-25 degrees; and lateral rotation to the right and left 
0-25 degrees.  There was a slight increase in tenderness/tone 
noted in the paraspinous muscles adjacent to the L5-S1 increased 
pain and exhibited the objective findings of muscle guarding 
though the range, at the end of the  motion, particularly on 
lateral bending and rotation.  Repetitive motion did not result 
in changes.  Straight leg raising was performed up to 75 degrees 
on both sides with tightness in the hamstrings, but no low back 
pain.  There was normal range of motion and good muscle strength 
in the lower extremities.  Deep tendon reflexes were 1+ in both 
knees and zero in the ankles.  The Veteran was able to stand on 
his heels and toes and walk on them without difficulty.  He was 
also able to squat without difficulty.  X-rays revealed narrowing 
of the L4 and L5 intervertebral disc spaces.  The diagnosis was 
degenerative disc disease of the lumbosacral spine.  The examiner 
indicated that during a flareup there could be increased 
limitation of motion together with pain in function capacity.  
However, he was unable to state the amount of additional degree 
limitation of motion range on flare-ups.  He detected to lack of 
endurance or incoordination.

Subsequent VA outpatient records document continued complaints of 
low back pain, with pain levels of 8 out of 10.  The Veteran used 
a TENS unit and lumbar corset for relief.  In June 2008, the 
Veteran reported having radiating back pain into both legs into 
his knees and ankles with pain reaching a 10 on the scale of 1-
10.  It was noted that he had normal bowel and bladder function.  
An August 2009 back x-ray showed degenerative disc disease and 
spondylosis at L4-5, slightly progressed from the prior year.  
Physical examination revealed negative Patrick's testing and 
straight leg raising.  Strength was preserved in the lower 
extremities with no muscle wasting.  There was sensation to light 
touch.  The diagnosis was chronic low back pain with inactivity, 
post paraspinal muscle weakness associated with hypolordosis.  

The Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
institutes a general rating formula for evaluating diseases and 
injuries of the spine, including lumbosacral strain under DC 
5237, spinal stenosis under DC 5238, degenerative arthritis of 
the spine under DC 5242, and intervertebral disc syndrome under 
DC 5243.  Lumbosacral strain is evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. § 
4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2009).

Under the General Rating Formula as applicable to the Veteran's 
back disability, a 20 percent rating is warranted when forward 
flexion of the thoracolumbar spine is greater than 30 degrees, 
but not greater than 60 degrees, or the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. 

A 30 percent rating requires forward flexion of the thoracolumbar 
spine limited to 30 degrees or less; or favorable ankylosis of 
the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.

These ratings are warranted if the above-mentioned manifestations 
are present, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. § 4.71a, 
DCs 5235 to 5243, effective September 26, 2003.

The rating criteria under the General Formula for Diseases and 
Injuries of the Spine also, in pertinent part, provide the 
following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees; extension is zero to 30 degrees; left and right lateral 
flexion are zero to 30 degrees; and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
combined normal range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of the 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or other 
factors not the result of the disease or injury of the spine, the 
range of motion of the spine in particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4) indicates that each range of motion measurement should 
be rounded to the nearest 5.

Note (5) provides that for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one of more of 
the following: difficulty walking because of the limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6) provides that VA should separately evaluate disability 
of the thoracolumbar and cervical spine segments, except whether 
there is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome is to be rated under either the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in a higher 
evaluation when all disabilities are combined under 38 C.F.R. § 
4.25.  

A 20 percent evaluation is assigned with incapacitating episodes 
of having a total duration of at least two weeks but less than 
four weeks during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes of having a total duration 
of at least four weeks but less than six weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at least 
six weeks during the past 12 months. 

Note (1): For purposes of evaluations under DC 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  "Chronic 
orthopedic and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code or 
codes.

Note (3): If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and be evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  However, when the maximum rating for limitation of 
motion of a joint has already been assigned, a finding of pain on 
motion cannot result in a higher rating.  Id.

In this case, the Veteran does not meet the criteria for a higher 
rating based on range of motion.  Under the General Rating 
Formula, a 30 percent rating requires forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  The Veteran has 
forward flexion to 60 degrees and does not have ankylosis.  

The Board has considered the directives of DeLuca.  However, even 
considering the considerations outlined in DeLuca, the Veteran's 
functional abilities exceed the disability level for a 30 percent 
rating.  The Veteran was able to flex to 60 degrees, despite 
reporting constant pain, weakness, and stiffness.  

Alternatively, in order for the Veteran's back disability to 
receive a higher rating based on incapacitating episodes, the 
evidence would have to show that he has incapacitating episodes 
of having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  This type of incapacitation 
is not shown in the record.  The Veteran has not been prescribed 
bed rest by a physician.  

The Board has also considered whether a separate rating may be 
assigned based on neurological deficit.  The Veteran complains of 
pain radiating into each lower extremity; however, neurological 
testing was normal and he had sensation to light touch.  In 
addition, there is no bowel or bladder dysfunction.  Thus, a 
separate rating for sciatica or other neurological deficit is not 
warranted.  

In light of the foregoing, the Board finds that a higher rating 
is not warranted at any time throughout the appellate period.  In 
determining whether higher ratings are warranted for service-
connected disabilities, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the 
preponderance of the evidence is against a rating in excess of 20 
percent for the Veteran's low back disability.

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's low back disability 
with the established criteria found in the rating schedule for 
low back disability shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  The 
Veteran has pain and limited motion of the spine, which is 
specifically contemplated by the General Rating Formula for the 
Spine.  The Board therefore has determined that referral of this 
case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Service connection for GERD as secondary to service-connected 
back strain and degenerative disc disease of the lumbar spine is 
granted.  

An increased rating for service-connected back strain and 
degenerative disc disease of the lumbar spine is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

The July 2006 rating decision denied entitlement to a TDIU.  The 
Veteran did not specifically appeal this determination.  However, 
at his December 2006 hearing he stated that he had to quit his 
job because of his back.  He is also in receipt of disability 
benefits from the Social Security Administration (SSA).  In Rice 
v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record.  The Court further held that when evidence 
of unemployability is submitted at the same time that the Veteran 
is appealing the initial rating assigned for a disability, the 
claim for TDIU will be considered part and parcel of the claim 
for benefits for the underlying disability. Id.

Therefore, further action is warranted with respect to the claim 
for a TDIU, particularly in light of the award of service 
connection for GERD herein.  On remand, the Veteran should be 
afforded an appropriate VA examination and any recent VA 
treatment records should be obtained.

Accordingly, this matter is REMANDED for the following actions:

1.  Implement the award of service connection 
for GERD.

2.  Make arrangements to obtain the Veteran's 
treatment records from the Jackson VA Medical 
Center, dated from January 2010 forward.  

3.  Thereafter, schedule the Veteran for an 
appropriate VA examination.  The claims folder 
should be made available to and reviewed by the 
examiner.  All appropriate tests and studies 
should be conducted.

The examiner is requested to express an opinion 
as to the degree of occupational impairment 
attributable to the Veteran's service-connected 
GERD and back strain and degenerative disc 
disease of the lumbar spine, as opposed to any 
nonservice-connected disabilities and advancing 
age. Do the Veteran's service-connected 
disabilities render him unable to secure or 
follow a substantially gainful occupation?

The examiner must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

4.  Review the examination report obtained 
above to ensure that the remand directives 
have been accomplished.  If all questions 
posed are not answered or sufficiently 
answered, return the case to the examiner 
for completion of the inquiry.  

5.  Finally, readjudicate the claim for a TDIU.  
If the claim remains denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an appropriate 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


